EXHIBIT 10.2
 
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of February 11, 2011,
is made by and between FITWAYVITAMINS, Inc., a Nevada corporation (“Seller”),
and Margret Wessels, an adult individual (“Buyer”).
 
RECITALS
 
A.           Seller owns one hundred (100) shares of common stock, $0.01 par
value per share (the “Shares”), of Fitway Holdings Corp., a Nevada corporation
(the “Company”), which shares constitute, as of the date hereof, all of the
issued and outstanding capital stock of the Company.
 
B.           Buyer owns 10,000,000 shares of common stock, $0.0001 par value per
share, of Seller (“Seller Common Stock”).  Buyer has agreed to transfer
2,000,000 shares of Seller Common Stock (the “Purchase Price Shares”) back to
Seller for immediate cancellation (the “Repurchase”).  In consideration of the
Repurchase, Buyer wishes to acquire from Seller, and Seller wishes to transfer
to Buyer, the Shares, upon the terms and subject to the conditions set forth
herein.
 
C.           Concurrently with the execution of this Agreement, Buyer and Haoji
Xia, an adult individual (“Xia”), entered into a separate stock purchase
agreement dated the date hereof (the “Stock Purchase Agreement”) pursuant to
which, among other things, Xia will purchase 8,000,000 shares of Seller Common
Stock from Buyer which, together with the Purchase Price Shares, constitute all
of the shares of Seller Common Stock beneficially owned by Buyer as of the date
hereof.
 
Accordingly, the parties hereto agree as follows:
 
1.  Purchase and Sale of Stock.
 
(a)  Purchased Shares.  Subject to the terms and conditions provided below,
Seller shall sell, assign and transfer to Buyer and Buyer shall purchase from
Seller, on the Closing Date (as defined in Section 1(c)), all of the Shares.
 
(b)  Purchase Price.  The purchase price for the Shares shall be the transfer
and delivery by Buyer to Seller of the Purchase Price Shares, deliverable as
provided in Section 2(b).
 
(c)  Closing.  The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place contemporaneously with the execution and
delivery of this Agreement.  The date on which the Closing occurs shall be
referred to herein as the Closing Date (the “Closing Date ”).
 
2.  Closing.
 
(a)  Transfer of Shares.  At the Closing, Seller shall deliver to Buyer
certificates representing the Shares, duly endorsed to Buyer or as directed by
Buyer, which delivery shall vest Buyer with good and marketable title to all of
the issued and outstanding shares of capital stock of the Company, free and
clear of all Liens and encumbrances.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)  Payment of Purchase Price. At the Closing, Buyer shall deliver to Seller a
certificate or certificates representing the Purchase Price Shares duly endorsed
to Seller, which delivery shall vest Seller with good and marketable title to
the Purchase Price Shares, free and clear of all Liens and encumbrances.
 
3.  Representations and Warranties of Seller.  Seller represents and warrants to
Buyer as of the date hereof as follows:
 
(a)  Corporate Authorization; Enforceability.  The execution, delivery and
performance by Seller of this Agreement is within its corporate powers and has
been, duly authorized by all necessary corporate action on the part of
Seller.  This Agreement has been duly executed and delivered by Seller and
constitutes the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
(b)  Governmental Authorization.  The execution, delivery and performance by
Seller of this Agreement requires no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.
 
(c)  Non-Contravention; Consents.  The execution, delivery and performance by
Seller of this Agreement and the consummation of the transactions contemplated
hereby do not (i) violate the articles of incorporation or bylaws of Seller or
(ii) violate any applicable law or order.
 
4.  Representations and Warranties of Buyer. Buyer represents and warrants to
Seller as of the date hereof as follows:
 
(a)  Enforceability.  The execution, delivery and performance by Buyer of this
Agreement are within Buyer’s powers. This Agreement has been duly executed and
delivered by Buyer and constitutes the valid and binding agreement of Buyer,
enforceable against Buyer in accordance with its terms, except to the extent
that its enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting the enforcement of
creditors' rights generally and by general equitable principles.
 
(b)  Governmental Authorization.  The execution, delivery and performance by
Buyer of this Agreement require no consent, approval, Order, authorization or
action by or in respect of, or filing with, any Governmental Authority.
 
(c)  Non-Contravention; Consents.  The execution, delivery and performance by
Buyer of this Agreement, and the consummation of the transactions contemplated
hereby do not violate any applicable Law or Order.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)  Purchase for Investment.  Buyer is financially able to bear the economic
risks of acquiring an interest in the Company and the other transactions
contemplated hereby, and have no need for liquidity in this investment. Buyer
has such knowledge and experience in financial and business matters in general,
and with respect to businesses of a nature similar to the business of the
Company, so as to be capable of evaluating the merits and risks of, and making
an informed business decision with regard to, the acquisition of the Shares.
Buyer is acquiring the Shares solely for their own account and not with a view
to or for resale in connection with any distribution or public offering thereof,
within the meaning of any applicable securities laws and regulations, unless
such distribution or offering is registered under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration is
available.  Buyer has (i) received all the information they have deemed
necessary to make an informed investment decision with respect to the
acquisition of the Shares, (ii) had an opportunity to make such investigation as
she has desired pertaining to the Company and the acquisition of an interest
therein, and to verify the information which is, and has been, made available to
her and (iii) had the opportunity to ask questions of Seller concerning the
Company. Buyer has received no public solicitation or advertisement with respect
to the offer or sale of the Shares. Buyer realizes that the Shares are
“restricted securities” as that term is defined in Rule 144 promulgated by the
Securities and Exchange Commission under the Securities Act, the resale of the
Shares is restricted by federal and state securities laws and, accordingly, the
Shares must be held indefinitely unless their resale is subsequently registered
under the Securities Act or an exemption from such registration is available for
their resale. Buyer understands that any resale of the Shares by her must be
registered under the Securities Act (and any applicable state securities law) or
be effected in circumstances that, in the opinion of counsel for the Company at
the time, create an exemption or otherwise do not require registration under the
Securities Act (or applicable state securities laws). Buyer acknowledges and
consents that certificates now or hereafter issued for the Shares will bear a
legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY THERETO THAT ANY SUCH TRANSFER WILL NOT
VIOLATE THE SECURITIES LAWS.
 
 
3

--------------------------------------------------------------------------------

 
 
Buyer understands that the Shares are being sold to her pursuant to the
exemption from registration contained in Section 4(1) of the Securities Act and
that Seller is relying upon the representations made herein as one of the bases
for claiming the Section 4(1) exemption.
 
(e)  Liabilities. Following the Closing, Seller will have no debts, liabilities
or obligations relating to the Company or its business or activities, whether
before or after the Closing, and there are no outstanding guaranties,
performance or payment bonds, letters of credit or other contingent contractual
obligations that have been undertaken by Seller directly or indirectly in
relation to the Company or its business and that may survive the Closing.
 
(f)  Title to Purchase Price Shares.  Buyer is the sole record and beneficial
owner of the Purchase Price Shares.  At Closing, Buyer will have good and
marketable title to the Purchase Price Shares, which Purchase Price Shares are,
and at the Closing will be, free and clear of all options, warrants, pledges,
claims, Liens and encumbrances, and any restrictions or limitations prohibiting
or restricting transfer to Seller, except for restrictions on transfer as
contemplated by applicable securities laws.
 
(g)  Capitalization.  As of the date hereof, Seller owns the Shares, which
interests represent 100% of the authorized, issued and outstanding capital stock
of the Company.  The Shares are duly authorized, validly issued, fully-paid,
non-assessable and free and clear of any Liens.
 
5.  Indemnification and Release.
 
(a)  Indemnification.  Buyer covenants and agrees to indemnify, defend, protect
and hold harmless Seller, and its officers, directors, employees, stockholders,
agents, representatives and affiliates (collectively, together with Seller,
the “Seller Indemnified Parties”) at all times from and after the date of this
Agreement from and against all losses, liabilities, damages, claims, actions,
suits, proceedings, demands, assessments, adjustments, costs and expenses
(including specifically, but without limitation, reasonable attorneys’ fees and
expenses of investigation), whether or not involving a third party claim and
regardless of any negligence of any Seller Indemnified Party (collectively,
“Losses”), incurred by any Seller Indemnified Party as a result of or arising
from (i) any breach of the representations and warranties of Buyer set forth
herein or in certificates delivered in connection herewith, (ii) any breach or
nonfulfillment of any covenant or agreement on the part of Buyer under this
Agreement, (iii) any breach of the representations of Buyer (as Seller) set
forth in the Stock Purchase Agreement or in certificates delivered in connection
therewith, (iv) any breach or nonfulfillment of any covenant or agreement of the
part of Buyer (as Seller) under the Stock Purchase Agreement, (v) any debt,
liability or obligation of the Company, whether incurred or arising prior to the
date hereof or after, (vi) any debt, liability or obligation of Seller for
actions taken prior to that certain share exchange transaction by Seller with
the shareholder of China Dahua International Holdings Property Ltd. (the “Share
Exchange”), including, without limitation, any amounts due or owing to any
former officer, director or Affiliate of Seller, (vii) the conduct and
operations of the business of the Company whether before or after the Closing,
(viii) claims asserted against the Company whether arising before or after the
Closing, or (ix) any federal or state income tax payable by Seller and
attributable to the transaction contemplated by this Agreement or activities
prior to the Share Exchange or with respect to the Company after the Share
Exchange.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)  Third Party Claims.
 
(i)If any claim or liability (a “Third-Party Claim”) should be asserted against
any of the Seller Indemnified Parties (the “Indemnitee”) by a third party after
the Closing for which Buyer has an indemnification obligation under the terms of
Section 5(a), then the Indemnitee shall notify Buyer (the “Indemnitor”) within
20 days after the Third-Party Claim is asserted by a third party (said
notification being referred to as a “Claim Notice”) and give the Indemnitor a
reasonable opportunity to take part in any examination of the books and records
of the Indemnitee relating to such Third-Party Claim and to assume the defense
of such Third-Party Claim and in connection therewith and to conduct any
proceedings or negotiations relating thereto and necessary or appropriate to
defend the Indemnitee and/or settle the Third-Party Claim.  The expenses
(including reasonable attorneys’ fees) of all negotiations, proceedings,
contests, lawsuits or settlements with respect to any Third-Party Claim shall be
borne by the Indemnitor.  If the Indemnitor agrees to assume the defense of any
Third-Party Claim in writing within 20 days after the Claim Notice of such
Third-Party Claim has been delivered, through counsel reasonably satisfactory to
Indemnitee, then the Indemnitor shall be entitled to control the conduct of such
defense, and shall be responsible for any expenses of the Indemnitee in
connection with the defense of such Third-Party Claim so long as the Indemnitor
continues such defense until the final resolution of such Third-Party
Claim.  Notwithstanding the forgoing, if (x) the Indemnitor fails to take
reasonable steps necessary, in the Indemnitee’s reasonable determination, to
defend diligently such Third Party Claim within twenty (20) days after receiving
the Claim Notice of such Third Party Claim from the Indemnitee that the
Indemnitee believes the Indemnitor has failed to take such steps, (y) the
Indemnitee reasonably shall have concluded (upon advice of its counsel) that
there may be one or more legal defenses available to such Indemnitee or other
Indemnitees that are not available to the Indemnitor, or (z) the Indemnitee
reasonably shall have concluded (upon advice of its counsel) that, with respect
to such claims, the Indemnitor and the Indemnitee may have different,
conflicting, or adverse legal positions or interests, the Indemnitee may assume
its own defense, and the Indemnitor shall be liable for all reasonable expenses
thereof.  The Indemnitor shall be responsible for paying all settlements made or
judgments entered with respect to any Third-Party Claim the defense of which has
been assumed by the Indemnitor.  Except as provided in subsection (ii) below,
both the Indemnitor and the Indemnitee must approve any settlement of a
Third-Party Claim.  A failure by the Indemnitee to timely give the Claim Notice
shall not excuse Indemnitor from any indemnification liability except only to
the extent that the Indemnitor is materially and adversely prejudiced by such
failure.
 
(ii)  If the Indemnitor shall not agree to assume the defense of any Third-Party
Claim in writing within 20 days after the Claim Notice of such Third-Party Claim
has been delivered, or shall fail to continue such defense until the final
resolution of such Third-Party Claim, then the Indemnitee may defend against
such Third-Party Claim in such manner as it may deem appropriate, and the
Indemnitee may settle such Third-Party Claim, in its sole discretion, on such
terms as it may deem appropriate.  The Indemnitor shall promptly reimburse the
Indemnitee for the amount of all settlement payments and expenses, legal and
otherwise, incurred by the Indemnitee in connection with the defense or
settlement of such Third-Party Claim.  If no settlement of such Third-Party
Claim is made, then the Indemnitor shall satisfy any judgment rendered with
respect to such Third-Party Claim before the Indemnitee is required to do so,
and pay all expenses, legal or otherwise, incurred by the Indemnitee in the
defense against such Third-Party Claim.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)  Non-Third-Party Claims.  Upon discovery of any claim for which Buyer has an
indemnification obligation under the terms of this Section 5 which does not
involve a claim by a third party against the Indemnitee, the Indemnitee shall
give prompt notice to Buyer of such claim and, in any case, shall give Buyer
such notice within 20 days of such discovery.  A failure by Indemnitee to timely
give the foregoing notice to Buyer shall not excuse Buyer from any
indemnification liability except to the extent that Buyer is materially and
adversely prejudiced by such failure.
 
(d)  Release.  Buyer, on behalf of herself and her Related Parties (as defined
below), hereby releases and forever discharges Seller and its individual, joint
or mutual, past and present representatives, Affiliates, officers, directors,
employees, agents, attorneys, stockholders, controlling persons, subsidiaries,
successors and assigns (individually, a “Releasee” and collectively,
“Releasees”) from any and all claims, demands, proceedings, causes of action,
orders, obligations, contracts, agreements, debts and liabilities whatsoever,
whether known or unknown, suspected or unsuspected, both at law and in equity,
which Buyer or any of her Related Parties now have or have ever had against any
Releasee.  Buyer hereby irrevocably covenants to refrain from, directly or
indirectly, asserting any claim or demand, or commencing, instituting or causing
to be commenced, any proceeding of any kind against any Releasee, based upon any
matter released hereby.  “Related Parties” shall mean, with respect to Buyer,
(i) any Person that directly or indirectly controls, is directly or indirectly
controlled by, or is directly or indirectly under common control with Buyer,
(ii) any Person in which Buyer holds a Material Interest or (iii) any Person
with respect to which Buyer serves as a general partner or a trustee (or in a
similar capacity).  For purposes of this definition, “Material Interest” shall
mean direct or indirect beneficial ownership (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of voting securities or other
voting interests representing at least ten percent (10%) of the outstanding
voting power of a Person or equity securities or other equity interests
representing at least ten percent (10%) of the outstanding equity securities or
equity interests in a Person.
 
6.  Definitions. As used in this Agreement:
 
(a)  “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with the first
Person. For the purposes of this definition, “ Control ,” when used with respect
to any Person, means the possession, directly or indirectly, of the power to (i)
vote 10% or more of the securities having ordinary voting power for the election
of directors (or comparable positions) of such Person or (ii) direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms “
Controlling ” and “ Controlled ” have meanings correlative to the foregoing;
 
(b)  “Governmental Authority” means any domestic or foreign governmental or
regulatory authority;
 
(c)  “Law” means any federal, state or local statute, law, rule, regulation,
ordinance, code, Permit, license, policy or rule of common law;
 
(d)  “Lien” means, with respect to any property or asset, any mortgage, lien,
pledge, charge, security interest, encumbrance or other adverse claim of any
kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
 
6

--------------------------------------------------------------------------------

 
 
(e)  “Order” means any judgment, injunction, judicial or administrative order or
decree;
 
(f)  “Permit” means any government or regulatory license, authorization, permit,
franchise, consent or approval; and
 
(h)  “Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.
 
7.  Miscellaneous.
 
(a)Counterparts.  This Agreement may be executed in multiple counterparts
(including by means of telecopied signature pages or electronic transmission in
portable document format (pdf)), any one of which need not contain the
signatures of more than one party, but all such counterparts taken together
shall constitute one and the same instrument.
 
(b)  Amendments and Waivers.
 
(i)  Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(ii)  No failure or delay by any party in exercising any right, power or
privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.  The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
 
(c)  Successors and Assigns.  The provisions of this Agreement will be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
(d)  No Third Party Beneficiaries.  This Agreement is for the sole benefit of
the parties hereto and their permitted successors and assigns and nothing herein
expressed or implied will give or be construed to give to any Person, other than
the parties hereto, those referenced in Section 5 above, and such permitted
successors and assigns, any legal or equitable rights hereunder.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)Governing Law.  This Agreement will be governed by, and construed in
accordance with, the internal substantive law of the State of Nevada, without
regard to that state’s conflict of laws principles.
 
(f)  Headings.  The headings in this Agreement are for convenience of reference
only and will not control or affect the meaning or construction of any
provisions hereof.
 
(g)  Entire Agreement.  This Agreement constitutes the entire agreement among
the parties with respect to the subject matter of this Agreement.  This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.
 
(h)  Severability.  If any provision of this Agreement or the application of any
such provision to any Person or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, the remainder
of the provisions of this Agreement (or the application of such provision in
other jurisdictions or to Persons or circumstances other than those to which it
was held invalid, illegal or unenforceable) will in no way be affected, impaired
or invalidated, and to the extent permitted by applicable Law, any such
provision will be restricted in applicability or reformed to the minimum extent
required for such provision to be enforceable.  This provision will be
interpreted and enforced to give effect to the original written intent of the
parties prior to the determination of such invalidity or unenforceability.
 
[Signature Page Follows]
 
 
8

--------------------------------------------------------------------------------

 
 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 
 

 
SELLER:
 
FITWAYVITAMINS, INC.
         
 
By:
/s/Margret Wessels       Margret Wessels       Chief Executive Officer          
          BUYER:               /s/Margret Wessels       Margret Wessels, an
adult individual  

 


 
[Signature Page to Stock Purchase Agreement]
 
 
9

--------------------------------------------------------------------------------

 